DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 04/18/2022.
The amendments filed on 04/18/2022 have been entered. Accordingly claims 1-4, 6-8, 13-17, and 19-20 remain pending. Applicant has presently amended claims 1-4, 6-8, 14, and 19-20.
The previous rejections of the claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments, however the amendments introduce new issues of indefinites which are detailed below.
The previous prior art rejections of the claims have been withdrawn in light of applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-8, 13-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 8, and 14 recite the broad recitation “maintain power of the wireless surgical tool in a first power mode [...] or a second power mode [...]”, and the claim also recites maintaining power in both the first and second power mode (i.e. first and second power mode, not first or second power mode) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the present purposes of examination, interpretation (b) has been used for the sake of compact prosecution. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Allowable Subject Matter
Claims 1-4, 6-8, 13-17, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record individually or in combination fails to disclose or suggest, when the claim is taken as a whole: “a wireless surgical tool comprising: a detector configured to detect motion of the wireless surgical tool in a three dimensional (3D) space and provide motion information indicating whether or not the wireless surgical tool moves; a sensor configured to provide, using a signal received from a magnetic field generator when the sensor is within a magnetic operating field of the 3D space, location information indicating a location of the wireless surgical tool in the magnetic operating field of the 3D space; a timer configured to measure a predetermined time period upon the detector providing motion information indicating that the wireless surgical tool has not moved; a transmitter configured to transmit the location information to a system console; and a processor configured to: maintain power of the wireless surgical tool in a first power mode wherein the processor maintains power to the detector and the sensor and the timer and the transmitter, or a second power mode wherein the processor maintains power to the detector and the timer and the transmitter without power to the sensor; upon determining via the detector that the wireless surgical tool has not moved, start the timer; power off the sensor and maintain power of the wireless surgical tool in the second power mode when the wireless surgical tool has not moved during the predetermined period; upon determining via the detector that the wireless surgical tool has moved, power on the sensor and maintain power of the wireless surgical tool in the first power mode, determine, via the sensor, the location information further comprising whether or not: the location of the wireless surgical tool changes; and the wireless surgical tool is within the magnetic operating field; correlate the motion information and the location information; power off the sensor based on a correlated information and maintain power of the wireless surgical tool in the second power mode; and transmit the correlated information to the system console” of independent claim 1 and analogous limitations of independent claims 8 and 14 in combination with intervening limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793